Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 14-15, 17-18, 23-24, 26 of U.S. Patent No. 10,893,443. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27-40 are either anticipated by or obvious variants of patent claims 1-2, 4-5, 14-15, 17-18, 23-24, 26.  For example, patent claim 1 includes all limitations of independent claim 27.  Patent claim 6 includes all limitations of independent claim 31.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1-2, 4-5, 14-15, 17-18, 23-24, 26.  In particular, the following table shows the corresponding limitations between claims 27-40 and patent claims 1-2, 4-5, 14-15, 17-18, 23-24, 26.
Present Application Claims (#17/120,381)
Patent claims (US10,893,443)
27. A method of reporting a resource allocation result when successive resource request and resource modifications occur before being aware of an allocation result for a previous resource, the method carried out at a policy control server and comprising: 
receiving, from an application function (AF) node, an AF session establishment request 
determining, for the media component description, a control rule and a rule instance identifier for the control rule, wherein the control rule includes a control rule name, associating the media component instance identifier with the rule instance identifier, and 
transmitting, to a policy enforcement node, the control rule and the rule instance identifier; 

receiving, from the policy enforcement node, a report, wherein the report indicates a resource allocation result, a control rule name for an affected control rule and a rule instance identifier; 
determining a media component instance identifier associated with the received rule instance identifier for the affected control rule; and transmitting, to the AF node, a report, wherein the report indicates the resource allocation result and the determined media component instance identifier.

28. The method of claim 27, wherein successive rule instance identifiers are generated at the policy control server with sequenced values.

29. The method of claim 27, wherein the policy control server is a network node 

30. The method of claim 27, further comprising determining an IP flow associated with the received control rule name and affected by the resource allocation result; and wherein the report, transmitted to the AF node, also indicates an identifier of the Internet Protocol (IP) flow affected by the resource allocation result.

31. A method of reporting a resource allocation result when successive resource request and resource modifications occur before being aware of an allocation result for a previous resource, the method carried out at an application function (AF) node and comprising: transmitting, to a policy control server, an AF session establishment request and one or more AF session modification requests, wherein each request, among the AF session establishment request and the one or more AF session modification requests, comprises a media component description and a media component instance identifier for the media component description; and for each of the requests, among the AF session establishment request and the one or more AF session modification requests: associating the transmitted media component instance identifier with the corresponding media component description; wherein the method further comprises: receiving, from the policy control server, a report, wherein the report indicates a resource allocation result and a media component instance identifier; and identifying the media component description associated with the received media component instance identifier and for 

32. The method of claim 31, wherein successive media component instance identifiers are generated at the AF node with sequenced values.

33. The method of claim 31, wherein the report, received from the policy control server, also indicates an identifier of an IP flow affected by the resource allocation result, and the method further comprises identifying the affected Internet Protocol (IP) flow.

34. A policy control server for providing control rules to be enforced at a policy enforcement node for resource allocation, and for reporting to an application function (AF) node a resource allocation result, the policy control server comprising: at least one processor; and at least one memory that stores processor-executable instructions, wherein the at least one processor interfaces with the at least one memory to execute the processor-executable instructions, whereby the policy control server is operable to: receive, from an AF node via a receiver, an AF session establishment request and one or more AF session modification requests, wherein each request, among the AF session establishment request and the one or more AF session modification requests, comprises a media component description and a media component instance identifier for the media component description; for each of the requests, among the AF session establishment request and the one or more AF session modification requests: determine, for the media component description, a control rule and a rule instance identifier for the control rule, 

35. The policy control server of claim 34, wherein successive rule instance identifiers are generated at the policy control server with sequenced values.

36. The policy control server of claim 34, wherein the policy control server is a network node implementing a Policy and Charging Rules Function.

37. The policy control server of claim 34, wherein the policy control server is operable to determine an IP flow associated with the received control rule name and affected by the resource allocation result; and wherein the report, transmitted to the AF node, also indicates an identifier of the Internet Protocol (IP) flow affected by the resource allocation result.

38. An application function (AF) node for offering applications a control of bearer resources, and for receiving resource 



39. The AF node of claim 38, wherein successive media component instance identifiers are generated at the AF node with sequenced values.

40. The AF node of claim 38, wherein the report, received from the policy control server, also indicates an identifier of an IP 



receiving, from an application function, AF, node, one or more AF session 







transmitting, to a policy enforcement node, the control rules and respective rule instance identifiers, for each media component description; 
receiving, from the policy enforcement node, a report indicating a resource allocation result, a control rule name for an affected control rule and a rule instance identifier; 
determining a media component instance identifier associated with the received rule instance identifier for the affected control rule; and transmitting, to the AF node, a report indicating the resource allocation result and the determined media component instance identifier.


2. The method of claim 1, wherein successive rule instance identifiers are generated at the policy control server with sequenced values.

4. The method of claim 1, wherein the policy control server is a network node 

5. The method of claim 1, further comprising determining an IP flow associated with the received control rule name and affected by the resource allocation result; and wherein the report, transmitted to the AF node, also indicates an identifier of the IP flow affected by the resource allocation result.


6. A method of reporting a resource allocation result when resource request and resource modifications occur in fast succession, the method carried out at a policy enforcement node and comprising: receiving, from a policy control server, a number of control rules and a respective rule instance identifier for each control rule, wherein each control rule includes a control rule name; associating each rule instance identifier with a corresponding control rule and with a bearer for which the corresponding control rule is to be installed or modified; triggering a resource allocation procedure for each bearer for which the corresponding control rule is to be installed or modified; upon obtaining a resource allocation result for a bearer, determining the rule instance identifier associated with the bearer and a control rule affected for the bearer; and transmitting, to the policy control server, a report indicating the resource allocation result, the control rule name of the affected control rule, and the rule instance identifier associated with the bearer.







2. The method of claim 1, wherein successive rule instance identifiers are generated at the policy control server with sequenced values.

26. The AF node of claim 23, wherein the report, received from the policy control server, also indicates an identifier of an IP flow affected by the resource allocation result, and the AF node is further operable to identify the affected IP flow.


14. A policy control server for providing control rules to be enforced at a policy enforcement node for resource allocation, and for reporting to an application function, AF, node a resource allocation result, the policy control server comprising: at least one processor; and at least one memory that stores processor-executable instructions, wherein the at least one processor interfaces with the at least one memory to execute the processor-executable instructions, whereby the policy control server is operable to: receive, from an AF node via a receiver, one or more AF session establishment or modification requests with respective one or more media component descriptions, and with a media component instance identifier for each media component description; associate each media component instance identifier with rule instance identifiers for control rules determined for the corresponding media component description, wherein each control rule includes a control rule name; transmit, to a policy enforcement node via a transmitter, the control rules 






15. The policy control server of claim 14, further operable to generate successive rule instance identifiers with sequenced values.

17. The policy control server of claim 14, wherein the policy control server is a network node implementing a Policy and Charging Rules Function.

18. The policy control server of claim 14, further operable to determine an IP flow associated with the received control rule name and affected by the resource allocation result; and wherein the report, transmitted to the AF node, also indicates an identifier of the IP flow affected by the resource allocation result.


23. An application function, AF, node for offering applications a control of bearer resources, and for receiving resource 

24. The AF node of claim 23, further operable to generate successive media component instance identifiers with sequenced values.

26. The AF node of claim 23, wherein the report, received from the policy control server, also indicates an identifier of an IP 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag C Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477